TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 24, 2014



                                     NO. 03-14-00220-CV


     Nandita Berry, in her Official Capacity as Secretary of State of the State of Texas,
                                        Appellant

                                                v.

    Texas Democratic Party and Gilberto Hinojosa in his Official Capacity as Chair of
                       The Texas Democratic Party, Appellees




        APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
        REVERSED AND DISMISSED -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the interlocutory order signed by the trial court on March 18, 2014.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s interlocutory order.     Therefore, the Court reverses the trial court’s

interlocutory order and renders judgment dismissing the claims of the Texas Democratic Party

and Gilberto Hinojosa in his Official Capacity as Chair of The Texas Democratic Party for want

of subject-matter jurisdiction. The appellees shall pay all costs relating to this appeal, both in

this Court and the court below.